Title: To James Madison from Mathew Carey, 25 November 1822
From: Carey, Mathew
To: Madison, James


                
                    Dear sir,
                    Philada. Nov. 25. 1822
                
                By this mail, I send you two copies each of No. 2 & 3 of Hamilton, new series. No. 1 was forwarded some time since.
                For the sake of your country and your reputation, I beseech you reflect deeply on this subject—& I hope you will see there is but one course can save our country—that is, adopting the policy which has wrought wonders for Great Britain, France & every country which has followed their example. The weight of your name, openly & decidedly given, wd be a tower of strength in this great cause, on which “the wealth, power, and resources” of the U.S. depend. With great respect, Your obt. hble. servt
                
                    Mathew Carey
                
            